103 F.3d 117
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Reginald Thomas HARRISON, Petitioner--Appellant,v.Ronald J. ANGELONE, Director, Respondent--Appellee.
No. 96-6548.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 8, 1996.Decided Nov. 21, 1996.

Reginald Thomas Harrison, Appellant Pro Se.  Katherine P. Baldwin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.
PER CURIAM:


1
Reginald Thomas Harrison seeks to appeal the magistrate judge's* order denying relief on his petition under 28 U.S.C. § 2254 (1994), as amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 114.   We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we deny a certificate of probable cause and dismiss the appeal on the reasoning of the magistrate judge.  Harrison v. Angelone, No. CA-95-648-3 (E.D.Va., Mar. 14, 1996).  To the extent necessary we also deny a certificate of appealability.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.



*
 The parties consented to disposition by a magistrate judge pursuant to 28 U.S.C. § 636(c) (1994)